
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.13


NON-EMPLOYEE DIRECTOR
PHANTOM STOCK UNIT AGREEMENT

        THIS PHANTOM STOCK UNIT AGREEMENT (the "Agreement"), dated as of this
19th day of June, 2001, by and between Arden Group, Inc., a Delaware corporation
(the "Company"), and Kenneth A. Goldman (the "Unit Holder"), is made with
reference to the following facts:

        A.    The Company is desirous of providing additional incentives to the
Unit Holder in rendering services as a non-employee director of the Company and,
in order to accomplish this result, has determined to grant the Unit Holder
phantom stock units representing the right to receive a cash payment on the
terms and conditions set forth herein.

        B.    The Unit Holder is desirous of accepting said right on the terms
and conditions set forth herein.

        NOW, THEREFORE, it is agreed as follows:

        1.    Grant.    

        (a)  Subject to the terms and conditions set forth herein, the Company
hereby grants to the Unit Holder Ten Thousand (10,000) Units exercisable from
time to time in accordance with the provisions of this Agreement during a period
commencing on the date hereof and expiring at the close of business on June 19,
2006 (the "Expiration Date"). Each Unit hereunder represents the right to
receive an amount equal to the excess of (i) the Fair Market Value (as defined
below) of one share of the Class A Common Stock, $.25 par value per share, of
the Company (the "Class A Common Stock") on the date upon which the Grantee
exercises such Unit over (ii) $48.00 (the "Base Price"), representing the Fair
Market Value of one share of the Class A Common Stock on the effective date
hereof.

        (b)  For purposes of this Agreement, "Fair Market Value of one share of
Class A Common Stock" shall mean (i) if the Class A Common Stock is then listed
on a national securities exchange, the closing sales price of the Class A Common
Stock on the day such value is determined on the principal securities exchange
on which such stock is then listed, or if there is no reported sale on that day,
the average of the bid and asked quotations on such exchange on that day, or
(ii) if the Class A Common Stock is then publicly traded in the NASDAQ National
Market System, the closing sales price of the Class A Common Stock as reported
by the NASDAQ National Market System on the day such value is determined, or if
there is no reported sale on that day, the average of the bid and asked
quotations on that day, or (iii) if the Class A Common Stock is then publicly
traded in the over-the-counter market (other than the NASDAQ National Market
System), the mean between the closing bid and asked prices of the Class A Common
Stock in the over-the-counter market on the day such value is determined or, if
no shares were traded that day, on the next preceding day on which there was
such a trade, or (iv) if the Class A Common Stock is not then separately quoted
or publicly traded, the fair market value on the date such value is to be
determined, as determined in good faith by the Board of Directors of the Company
(the "Board").

        2.    Exercise of Units.    

        (a)  The Unit Holder may elect to be paid for any then vested Unit by
timely delivering or mailing to the Company (in accordance with Paragraph 10
below), Attention: Chief Executive Officer and Chief Financial Officer, a notice
of exercise, in the form prescribed by the Company, stating therein that the
Unit Holder has elected to exercise his Units and specifying therein the number
of vested Units for which he is electing to be paid. The exercise of any Units
shall not be

1

--------------------------------------------------------------------------------

deemed effective unless and until the Unit Holder has complied with all of the
provisions of this Paragraph 2(a). Upon an effective exercise of any one or more
Units, the Company shall thereafter pay the Unit Holder in complete satisfaction
of each Unit with respect to which such right and option has been exercised an
amount equal to: (i) the Fair Market Value of one share of Common Stock on the
date of exercise of such right and option minus (ii) the Base Price. Such
payment shall be made to the Unit Holder within 30 days after the exercise of
such right and option.

        (b)  No Units shall vest or become exercisable during the first year
from the date of grant hereof; thereafter Units shall vest and become
exercisable in installments as to (i) no more than twenty-five percent (25%) of
the total number of Units subject to this Agreement during the second year from
the date hereof, (ii) no more than fifty percent (50%) of the total number of
Units subject to this Agreement during the third year from the date hereof,
(iii) no more than seventy-five percent (75%) of the total number of Units
subject to this Agreement during the fourth year from the date hereof, and
(iv) all Units subject to this Agreement from and after the fourth anniversary
of the date hereof.

        (c)  In connection with the exercise of any one or more Units and as a
condition to delivery of any payment to which the Unit Holder is entitled upon
such exercise, the Company may withhold from such payment an amount sufficient
to satisfy all current or estimated future federal, state and local withholding
tax requirements (if any) and federal social security or other taxes or other
tax requirements relating thereto (if any).

        3.    Termination.    All unexercised Units shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:

        (a)  the Expiration Date;

        (b)  The expiration of 30 days from the date of termination (other than
a termination described in subparagraph (c) below or on account of death or
disability, as defined in Paragraph 4 below, of the Unit Holder while a member
of the Board) of the Unit Holder's service as a member of the Board, or, if the
Unit Holder shall die during such 30-day period, the expiration of one year
following the date of the Unit Holder's death; provided that no additional Units
shall vest or become exercisable during such 30-day or one year period, as the
case may be;

        (c)  The date of termination of the Unit Holder's service as a member of
the Board, if such termination of service is due to the removal of the Grantee
from the Board for cause (the Board shall have the right to determine whether
the Unit Holder has been removed for cause and the date of such removal, such
determination of the Board to be final and conclusive); and

        (d)  Any of the events as described in Paragraph 7 below.

        Nothing contained in this Agreement shall obligate the Company or any of
its subsidiary corporations to continue to employ or engage the services of the
Unit Holder in any capacity, nor confer upon the Unit Holder any right to
continue on the Board or in any other capacity with the Company or its
subsidiary corporations, nor limit in any way the right of the Company or its
subsidiary corporations to amend, modify or terminate at any time the Unit
Holder's arrangements, if any, with the Company.

        4.    Payment Upon Death or Disability.    Upon the termination of the
service of the Unit Holder as a member of the Board due to the death of the Unit
Holder or disability of the Unit Holder within the meaning of Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the Board shall have the right
to determine whether the Grantee's termination is attributable to a disability
of the Grantee within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended, such determination of the Board to be final and
conclusive), while serving in such capacity, (a) the Company

2

--------------------------------------------------------------------------------


shall pay such Unit Holder (or the legal representative of the estate of the
deceased Unit Holder or the person or persons who acquire the right to receive
payment for a Unit by bequest or inheritance or reason of the death of the Unit
Holder; hereinafter "Successor"), in complete satisfaction of all fully vested
and unexercised Units held by such Unit Holder on the date of such termination
of such service of the Unit Holder, an amount determined in the manner set forth
in Paragraph 2 above as if the Unit Holder had exercised the right and option to
be paid for all then fully vested and unexercised Units held by the Unit Holder
on the date of such service termination, and (b) all other Units held by the
Unit Holder on the date of such service termination shall terminate and shall
become null and void. Such payment shall be made by the Company to the Unit
Holder or the Unit Holder's Successor, as the case may be, within 30 days after
the date of such termination.

        5.    Non-Assignability.    The Unit Holder shall not transfer, assign,
pledge or hypothecate in any manner this Agreement or any of the rights and
privileges granted hereby other than by will or by the laws of descent and
distribution. Units are exercisable during the Unit Holder's lifetime only by
the Unit Holder. Upon any attempt by the Unit Holder to transfer this Agreement
or any right or privilege granted hereby (including without limitation any
Units) other than by will or by the laws of descent and distribution and
contrary to the provisions hereof, this Agreement and said rights and privileges
shall immediately become null and void.

        6.    Anti-Dilution.    In the event that the shares of Class A Common
Stock subject to this Agreement shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, split-up, combination of shares, or
otherwise) or if the number of such shares of Class A Common Stock shall be
increased solely through the payment of a stock dividend, then there shall be
made an appropriate adjustment (a) in the number of Units then covered hereby,
(b) to the Base Price and (c) to the other terms as may be necessary to reflect
the foregoing events. In the event there shall be any other change in the number
or kind of the outstanding shares of stock of the Company subject to this
Agreement, then if the Board, in its sole discretion, determines that such
change equitably requires an adjustment in this Agreement, such adjustments
shall be made in accordance with such determination. The foregoing adjustments
shall be made in a manner that will cause the relationship between the aggregate
appreciation in a share of Class A Common Stock and the increase in value of
each Unit granted hereunder to remain unchanged as a result of the applicable
transaction.

        7.    Termination upon Merger.    In the event that (a) the Company
merges with or into any other corporation, consolidates with any other
corporation, or sells substantially all of its assets and business to another
corporation and, in any such case, stockholders of the Company immediately prior
to the consummation of the transaction own less than fifty percent (50%) of the
outstanding voting securities of the surviving or acquiring corporation
immediately after consummation of the transaction, or (b) the inclusion of the
Company's Class A Common Stock (or any other capital stock into which the
Class A Common Stock is changed) in the Nasdaq Stock Market is terminated, the
Unit Holder shall be paid the amount provided in Paragraph 2 above for all then
fully vested unexercised Units then held by him in the manner provided in said
Paragraph 2 as if such Grantee had exercised his right and option to be paid for
all of such then fully vested Units immediately prior to the effectiveness of
such merger or consolidation, consummation of such sale or such termination of
inclusion in the Nasdaq Stock Market and all of the Units shall terminate upon
such effectiveness, consummation or termination.

        8.    Rights Unfunded.    The Unit Holder understands that the rights
provided for hereunder are unfunded and the Company has not made, and has no
obligation to make, any provision with respect to segregating assets of the
Company for payment of any benefits hereunder. The Unit Holder further
understands that he has no interest in any particular asset of the Company by
reason of this Agreement but only the rights of a general unsecured creditor
with respect to his rights under this Agreement.

3

--------------------------------------------------------------------------------


        9.    No Rights as a Stockholder.    Neither the Unit Holder nor any
other person legally entitled to exercise any Units hereunder shall have any
rights of a stockholder by virtue of the grant, vesting or exercise of a Unit.

        10.    Notices.    Whenever under this Agreement notice is required to
be given in writing, it shall be deemed to have been duly given upon personal
delivery, one business day following deposit with a nationally recognized air
courier guaranteeing overnight delivery, or three business days after deposit in
the United States mail if mailed by registered or certified mail, postage
prepaid, to the Company at the address set forth below or to the Unit Holder at
the address set forth on the last page hereof (or to such other address as
either party shall have indicated to the other party by notice in accordance
with this Paragraph):

Company:   Arden Group, Inc.
2020 South Central Avenue
Compton, California 90220
Attention: Chief Executive Officer and
Chief Financial Officer


For purposes hereof, a "business day" is any day other than a Saturday, Sunday
or a holiday in the State of California.

        11.    Benefit.    Except as otherwise specifically provided herein,
this Agreement shall be binding upon and shall operate for the benefit of the
Company and the Unit Holder and his successors.

        12.    Governing Law.    This Agreement and any rights and obligations
arising hereunder shall be governed and construed in accordance with the laws of
the State of California.

        13.    Entire Agreement.    This Agreement represents the entire
agreement between the parties hereto regarding Units based on the Company's
Class A Common Stock and supersedes any and all prior or contemporaneous written
or oral agreements or discussions between the parties and any other person or
legal entity concerning the transactions contemplated herein. Except as
otherwise expressly provided herein, this Agreement cannot be amended or
modified except by a written instrument executed by the parties hereto.

        14.    Construction.    The headings of the Paragraphs are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. If any of the provisions of this Agreement shall be unlawful,
void or for any reason unenforceable, they shall be deemed separable from, and
shall in no way affect the validity or enforceability of, the remaining
provisions of this Agreement.

        15.    Further Acts.    The parties hereto agree to execute and deliver
such further instruments as may be reasonably necessary to carry out the intent
of this Agreement.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

ARDEN GROUP, INC.   UNIT HOLDER:
 
 
 
 
  By:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Kenneth A. Goldman
Address for Notice:
1901 Avenue of the Stars
Suite 700
Los Angeles, California 90067

        The undersigned, the spouse of the Unit Holder, does hereby agree to be
bound by the terms of the foregoing Phantom Stock Unit Agreement.

Dated June 19, 2001    
 
 
 
 
 
     

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.13

